Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 1 of 11




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                     CASE NO: 20-CIV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

  Plaintiff,
  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

  Defendants.
  __________________________________________/

                       JOINT SCHEDULING AND DISCOVERY REPORT

          Pursuant to the Court’s Order Requiring Joint Scheduling Report and Certificates of

  Interested Parties [D.E. 11], the Parties, by and through undersigned counsel, in accordance with

  Local Rule 16.1, and having conducted a scheduling conference on January 25 and 26, 2021,

  hereby file their Joint Scheduling and Discovery Report, and further state:

          1.       Likelihood of Settlement (S.D. Fla. L.R. 16.1(b)(2)(A)).

          The parties are open to the possibility of settlement and will initiate good faith settlement

  discussions. The parties are currently unable to opine on the likelihood of success of settlement.

          2.       Likelihood of Appearance in the Action of Additional Parties (S.D. Fla. L.R.

  16.1(b)(2)(B))

          The parties do not currently anticipate the appearance of additional parties in this action.

          3.       Proposed Limits on Time (S.D. Fla. L.R. 16.1(b)(2)(C)).

          Please see Exhibit “A” attached hereto for the parties’ proposed dates regarding discovery,

  pretrial deadlines and trial.
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 2 of 11




        4.     Proposals for the Formulation and Simplification of Issues, Including the
  Elimination of Frivolous Claims or Defenses, and the Number and Timing of Motions for
  Summary Judgment or Partial Summary Judgment (S.D. Fla. L.R. 16.1(b)(2)(D)).

         At present, the parties have no suggestions regarding proposals for the formulation and

  simplification of issues, including the elimination of frivolous claims or defenses, and the number

  and timing of motions for summary judgment except as set forth in Exhibit “A”.

         5.      The Necessity or Desirability of Amendments to the Pleadings (S.D. Fla. L.R.
  16.1(b)(2)(E)).

         At present, it is unlikely that amendments to the pleadings will be necessary, but the parties

  reserve their respective rights in this regard should discovery or other circumstances make

  amendments to the pleadings necessary.

         6.      The Possibility of Obtaining Admissions of Fact and of Documents,
  Electronically Stored Information or Things Which Will Avoid Unnecessary Proof,
  Stipulations Regarding Authenticity of Documents, Electronically Stored Information or
  Things, and the Need for Advance Rulings from the Court on Admissibility of Evidence (S.D.
  Fla. L.R. 16.1(b)(2)(F)).

         The parties will attempt to work cooperatively to minimize evidentiary issues without

  intervention of the Court.

        7.     Suggestions for the Avoidance of Unnecessary Proof and of Cumulative
  Evidence (S.D. Fla. L.R. 16.1(b)(2)(G)).

         The Parties do not have any such suggestions at this time. However, the parties understand

  that admissions of facts and authenticity of documents will be a means of avoiding unnecessary

  proof and that stipulations addressing such matters may be appropriate. The parties will attempt

  to work cooperatively and confer as to ways to avoid unnecessary proof and cumulative evidence.

        8.      Suggestions on the advisability of referring matters to a Magistrate Judge or
  Master (S.D. Fla. L.R. 16.1(b)(2)(H)).

         The parties agree to have all discovery motions and disputes heard and decided by the

  United States Magistrate Judge. The parties do not consent to a full disposition of the case by the



                                                   2
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 3 of 11




  Magistrate Judge, including trial, motions for summary judgment and the entry of final judgment.

          9.        A Preliminary Estimate of the Time Required for Trial (S.D. Fla. L.R.

  16.1(b)(2)(I)).

          The Parties estimate trial of this matter will require 3-4 days.

        10.    Requested Date or Dates for Conferences Before Trial, a Final Pretrial
  Conference, and Trial (S.D. Fla. L.R. 16.1(b)(2)(J)).

          Please see Exhibit “A” attached hereto for the parties’ proposed dates regarding discovery,

  pretrial deadlines and trial.

          11.       Key Issues About Discovery, Privilege, and ESI (S.D. Fla. L.R. 16.1(b)(2)(K)

          Please see Exhibit “A” attached hereto for the parties’ proposed dates regarding discovery.

  The parties contemplate that discovery will be needed with respect to the claims raised in the

  Complaint. The parties do not believe that discovery should be conducted in phases or limited or

  focused on particular issues. Electronically stored information should be produced in PDF format

  and, if necessary, in native format whenever possible.

          The parties agree, generally, that an appropriate confidentiality order should be entered by

  the Court to minimize claims of privilege and confidentiality. In that respect, the parties will begin

  conferring on such an order for presentation to the Court.

          At this time, the parties do not anticipate requiring any changes made in the limitations on

  discovery imposed by the Rules of Federal Procedure or this Court’s Local Rules. However, the

  parties reserve their rights to request discovery in excess of these limitations.

         12.     Any Other Information That Might Be Helpful to the Court in Setting the Case
  for Status or Pretrial Conference (S.D. Fla. L.R. 16.1(b)(2)(L)).

          The parties have no additional suggestions at this time.




                                                    3
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 4 of 11




          Respectfully submitted,

          Dated January 26, 2021

   DICKINSON WRIGHT PLLC                              PERETZ CHESAL & HERRMANN, P.L.
   350 East Las Olas Boulevard, Suite 1750            1 S.E. 3rd Avenue, Suite 1820
   Fort Lauderdale, Florida 33301                     Miami, Florida 33131
   Phone: 954-991-5420                                T: 305-341-3000 |
   Fax: 844-670-6009                                  F: 305-371-6807

   /s/ Catherine F. Hoffman                           /s/Alberto Alvarez
   Catherine F. Hoffman, Esq.                         Steven I. Peretz, Esq.
   Florida Bar Number: 828459                         speretz@pch-iplaw.com
   choffman@dickinsonwright.com                       Florida Bar No. 329037
   Vijay G. Brijbasi, Esq.                            Michael B. Chesal, Esq.
   Florida Bar No.: 15037                             mchesal@pch-iplaw.com
   vbrijbasi@dickinsonwright.com                      Florida Bar No. 775398
   Counsel for Plaintiff                              Alberto Alvarez, Esq.
                                                      aalvarez@pch-iplaw.com
                                                      Florida Bar No. 106859
                                                      Counsel for Defendants



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 26th day of January, 2021, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  is being served this day upon all counsel of record via transmission of Notices of Electronic
  Filing generated by CM/ECF to the following party:
  Steven I. Peretz, Esq.       speretz@pch-iplaw.com           Florida Bar No. 329037
  Michael B. Chesal, Esq.      mchesal@pch-iplaw.com           Florida Bar No. 775398
  Alberto Alvarez, Esq.        aalvarez@pch-iplaw.com          Florida Bar No. 106859
  Peretz Chesal & Herrmann, P.L.
  1 S.E. 3rd Avenue, Suite 1820
  Miami, Florida 33131
  T: 305-341-3000 | F: 305-371-6807
  Counsel for Defendants

                                                               /s/ Catherine Hoffman
                                                               Catherine F. Hoffman.
                                                               Florida Bar Number: 828459



                                                  4
  4814-8996-3481 v1 [95302-1]
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 5 of 11




               EXHIBIT “A” TO JOINT SCHEDULING AND DISCOVERY REPORT

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                     CASE NO: 20-CV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

  Plaintiff,
  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

  Defendants.
  __________________________________________/

          Pursuant to the Court’s Order Requiring Joint Scheduling Report and Certificates of

  Interested Parties [D.E. 11], the parties propose the following schedule:


               Case track                                                       Standard

               Parties exchange Rule 26(a) Disclosures                   February 12, 2021

               Joinder of Parties and Amendment to Pleadings             February 26, 2021

               Expert Disclosures with Reports                                June 18, 2022

               Rebuttal Disclosures with Reports                              July 16, 2021

               Deadline to Complete Fact Discovery                            August 6, 2021

               Deadline to Complete all Expert Discovery                 September 3, 2021

               Deadline to Complete Mediation                           September 17, 2021

               Deadline for the Filing of All Dispositive Motions         October 1, 2021


               Deadline for Filing Pretrial Motions, including            October 1, 2021
               Motions in Limine and Daubert Motions
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 6 of 11




             Pretrial Disclosures under Fed. R. Civ. P. 26(a)(3),   December 3, 2021
             and Designation of Depositions for Trial

             Submission of Voir Dire and Objections to
             Deposition Designations                                December 17, 2021

             Joint Pre-Trial Stipulation                             January 14, 2022

             Pre-Trial Conference (if desired by Court)              January 31, 2022

             Proposed Trial Date                                     February 7, 2022

             Estimated Number of Days for Trial                         3-4 Days

             Jury Trial or Bench Trial                                    Jury




                                                    2
  4814-9578-8248 v4 [95302-1]
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 7 of 11



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

                                         CASE NO: 20-CIV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

  Plaintiff,
  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

  Defendants.
  __________________________________________/

            ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
        MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE

             THIS CASE is set for trial during the Court’s two-week trial calendar beginning on

      February 7, 2022. Counsel for all parties shall also appear at a calendar call at 11:00 a.m. on

      XXXX. 1 Unless instructed otherwise by subsequent order, the trial and all other proceedings in

      this case shall be conducted in Courtroom 205C at the U.S. Courthouse, 299 E. Broward

      Boulevard, Fort Lauderdale, Florida. The parties shall adhere to the following schedule:

             April 30, 2021. The parties shall select a mediator in accordance with Local Rule 16.2;
             schedule a time, date, and place for mediation; and jointly file a proposed order
             scheduling mediation via CM/ECF in the form specified on the Court’s website. In
             addition to filing the joint proposed order, the parties shall also email the order to
             ruiz@flsd.uscourts.gov in Word format. The email subject line must include the case
             number as follows: 20-CIV-82318-RAR. If the parties cannot agree on a mediator, they
             shall notify the Clerk in writing as soon as the impasse becomes clear, and the Clerk shall
             designate a certified mediator on a blind rotation basis. Counsel for all parties shall
                                                                                                     2
             familiarize themselves with, and adhere to, all provisions of Local Rule 16.2.2 Within
             seven (7) days of the mediation, the parties shall file a joint mediation report with the Court.
  1
    Pursuant to Local Rule 16.1(c), the Court does not conduct pretrial conferences unless otherwise requested by the
  parties
  2
    Pursuant to Local Rule 16.2(e), the appearance of counsel and each party (or the representatives of each party with
  full authority to enter into a full and complete compromise and settlement) is mandatory. The Court may impose
  sanctions against parties and/or counsel who do not comply with these attendance or settlement authority requirements.
  The mediator shall report non-attendance to the Court and may recommend the imposition of sanctions for non-
  attendance.
                                                      Page 1 of 5
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 8 of 11



             The report shall indicate whether the case settled (in full or in part), whether it was
             adjourned, or whether the mediator declared an impasse. If mediation is not conducted, the
             case may be stricken from the trial calendar, and other sanctions may be imposed.

             February 26, 2021. The parties shall file all motions to amend pleadings or to join parties.

             June 18, 2022. The parties shall exchange expert witness summaries or reports.

             July 16, 2022. The parties shall exchange rebuttal expert witness summaries or reports.

             September 3, 2021. All discovery, including expert discovery, shall be completed. 3

             September 17, 2021. The parties must have completed mediation and filed a mediation
             report.

             October 1, 2021. The parties shall file all pre-trial motions, including motions for summary
             judgment, and Daubert motions. Each party is limited to filing one Daubert motion. If a
             party cannot address all evidentiary issues in a 20-page memorandum, it must petition the
             Court for leave to include additional pages. The parties are reminded that Daubert
             motions must contain the Local Rule 7.1(a)(3) certification.

             January 14, 2022. The parties shall submit a joint pre-trial stipulation, proposed jury
             instructions and verdict form, or proposed findings of fact and conclusions of law, as
             applicable, and shall file any motions in limine (other than Daubert motions). Each party
             is limited to filing one motion in limine, which may not, without leave of Court, exceed the
             page limits allowed by the Rules. The parties are reminded that motions in limine must
             contain the Local Rule 7.1(a)(3) certification.

             Jury Instructions and Verdict Form. Although they need not agree on each proposed

      instruction, the parties shall submit their proposed jury instructions and verdict form jointly. Where

      the parties do not agree on a proposed instruction, that instruction shall be set forth in bold type.

      Instructions proposed only by a plaintiff shall be underlined. Instructions proposed only by a

      defendant shall be italicized. Every instruction must be supported by citation to authority. The

      parties shall use as a guide the Eleventh Circuit Pattern Jury Instructions for Civil Cases, including

      the directions to counsel contained therein. The parties shall submit, in Word format via e-mail to

      ruiz@flsd.uscourts.gov, proposed jury instructions and verdict form, including substantive charges



  3
   The parties may, by agreement or with the consent of the paired Magistrate Judge, extend this deadline so long as that
  extension does not interfere with any of the other deadlines contained in this Scheduling Order.
                                                      Page 2 of 5
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 9 of 11




  and defenses, prior to the Calendar Call. The email subject line must include the case number

  as follows: 20-CIV-82318-RAR. For instructions on filing proposed documents, please see

  http://www.flsd.uscourts.gov.

          Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s Magistrate

  Judge Rules, all discovery matters are hereby referred to United States Magistrate Judge XXXX.

  Furthermore, in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to trial and final

  disposition by the Magistrate Judge. The deadline for submitting a consent is February 12,

  2021.

          Good Faith Conferral. For the purposes of compliance with the good faith conferral

  requirement of Local Rule 7.1(a)(3), the parties are instructed that a single e-mail exchange with

  opposing counsel shall not constitute a good faith effort under the Local Rules. The parties are

  instructed to confer either telephonically or in person.

          Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices or

  motions memorializing any such stipulation unless the stipulation interferes with the deadlines set

  forth above. Stipulations that would so interfere may be entered into only with the Court’s

  approval. See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule 26.1(b),

  the parties shall not file notices of deposition with the Court. Strict compliance with the Local

  Rules is expected, particularly with respect to motions practice. See S.D. FLA. L.R. 7.1.

          Discovery Disputes.      The parties shall not file any written discovery motions,

  including motions to compel, for protective order, or for sanctions, without the consent of

  Magistrate Judge XXXX. Counsel must actually confer and engage in reasonable compromise in

  a genuine effort to resolve their discovery disputes before seeking the Court’s intervention. The

                                              Page 3 of 5
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 10 of 11



   Court may impose sanctions, monetary or otherwise, if it determines that a party has improperly

   sought or withheld discoverable material in bad faith. If, after conferring, the parties are unable to resolve

   their discovery dispute without Court intervention, they shall not file written motions. Rather, the parties

   shall follow Judge XXXX’s Discovery Procedure Order to schedule the matter for a hearing.

               Trial Exhibits. All trial exhibits must be pre-marked. The Plaintiff’s exhibits must be

   marked numerically with the letter “P” as a prefix; the Defendant’s exhibits must be marked

   numerically with the letter “D” as a prefix. The parties must submit a list setting out all exhibits by

   the date of the calendar call. This list must indicate the pre-marked identification label (e.g., P-1 or

   D-1) and include a brief description of the exhibit. The exhibit list shall refer to specific items and

   shall not include blanket statements such as all exhibits produced during depositions or Plaintiff

   reserves the use of any other relevant evidence. Exhibits omitted from the list will not be allowed

   at trial.

               Voir Dire Questions. The Court will require each prospective juror to complete a brief

   written questionnaire prior to the commencement of questioning in the courtroom. Any party may

   submit up to five proposed, case-specific questions to be included in the questionnaire. The

   proposed questions must be filed with the Court on or before Calendar Call and must also be

   submitted to the Court, in Word format, via e-mail to ruiz@flsd.uscourts.gov. The email subject

   line must include the case number as follows: 20-CIV-82318-RAR. The Court will begin

   voir dire by questioning the venire individually and as a whole and will permit limited attorney-

   directed voir dire thereafter. The Court will not permit the backstriking of jurors.

               Settlement Notification. If this matter is settled, counsel shall inform the Court promptly

   via telephone (954-769-5560) and/or e-mail (ruiz@flsd.uscourts.gov). In addition, counsel must

   promptly file a stipulation of settlement.



                                                   Page 4 of 5
Case 9:20-cv-82318-RAR Document 13 Entered on FLSD Docket 01/26/2021 Page 11 of 11



   DONE AND ORDERED in Fort Lauderdale, Florida, this [day] day of [month], 2019.



                                                       RODOLFO RUIZ
                                                       UNITED STATES DISTRICT JUDGE

   cc: counsel of record




                                         Page 5 of 5
